Citation Nr: 1628976	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extra-schedular rating for service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from the January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a September 2015 decision, the Board dismissed the claim for an extra-schedular rating for bilateral hearing loss is dismissed for lack of jurisdiction.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).

In an Order dated in May 2016, pursuant to a Joint Motion for Vacatur and Remand (Joint Motion), the Court vacated the Board's September 2015 decision and remanded the issue back to the Board for development as stipulated in the Joint Motion.  A June 1, 2016 letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A June 2016 appellate brief was received from the Veteran's representative that requested that the Board proceed with adjudication of the appeal.

In addition to the paper claims file, the record before the Board includes Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files.  VBMS contains relevant documents that have been reviewed by the Board.   VVA contains a document duplicative of what is in VBMS and paper claims file.

The issues of entitlement to an increased rating for hearing loss on a schedular basis and entitlement to service connection for lung cancer have been raised by the record (in May 2015 for hearing loss and in May 2016 for lung cancer), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Because these were submitted after March 24, 2015 the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

FINDING OF FACT

The Veteran's hearing loss symptoms are contemplated by the rating criteria


CONCLUSION OF LAW

An extra-schedular rating for the Veteran's service-connected bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b) (2015); 64 Fed. Reg. 25206 (May 11, 1999); 59 Fed. Reg. 17295 (April 12, 1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2016 Joint Motion, the parties agreed that the Board erred in failing to provide an adequate statement of reasons or bases for its decision and incorrectly applied the law.  Specifically, in an August 2013 decision, the Director of Compensation and Pension Service determined that an extra-schedular rating was not warranted for Veteran's bilateral hearing loss.  In a September 2015 decision, the Board dismissed the Veteran's appeal reasoning that, because only the Under Secretary of Benefits and the Compensation Service Director have the authority to award the extra-schedular disability rating, the Board lacked jurisdiction over the appeal.  However, the parties noted that in Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015), the Court held that § 3.321(b)(1) prohibits the Board from assigning an extra-schedular evaluation only in the first instance.  When an initial decision as to an extra-schedular evaluation is appealed, the Board is required to conduct de novo review of the matter.  Kuppamala, 27 Vet. App. at 456.  

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In an October 2007 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter also complied with the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in 2007 and 2010; an addendum opinion was provided in 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Here, the examiners either reviewed the claims file, or took a detailed medical history from the Veteran consistent with the evidence of record, addressed the functional effects of the Veteran's bilateral hearing loss disability, considered the Veteran's reported symptomatology, and provided the information necessary to address the rating criteria in this case.  See Martinak v. Nicholson, 21 Vet. App. 447, 455; see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Again, neither the Veteran nor his representative has argued otherwise.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Ratings for hearing loss disability range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability for service-connected hearing loss disability, the Schedule has established eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI being most severe.  38 C.F.R. § 4.85(h), Tables VI, VIA. 

The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86, and Table VII, as set out in the Schedule.  38 C.F.R. § 4.85.  Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 when an exceptional pattern of hearing loss is shown.

The issue of a compensable rating for bilateral hearing loss disability is not for consideration at this time.  Accordingly, audiometric findings and speech discrimination testing results are not addressed herein.  Only the extraschedular portion of the rating is at issue.

A July 2008 VA audiology note shows that the Veteran was seen for a hearing aid fitting.  During an October 2008 VA PTSD examination, the Veteran reported that he had last worked full time 2-3 years prior for a battery manufacturer and a dollar store and he indicated he had back problems for a number of years.  See paper claims file.  A March 2009 VA mental health record notes that the Veteran reported sleeping soundly, but wakes to investigate any small sound.  The examiner stated that "at that point in discussion, he startled and turned to a sound, very small, made by construction somewhere in the building."  The Veteran then reported that he takes out his hearing aids at night.  See VBMS.

The Veteran was afforded a VA audiology examination in June 2010.   The examiner opined that the Veteran's hearing impairment did not render him unemployable.  The examiner noted that gainful employment should be possible with state of the art amplification, assistive technology, and/or vocational rehabilitation, particularly due to the Americans with Disabilities Act.  This examiner provided an addendum opinion in February 2012, noting that the Veteran reported difficulty understanding words, especially with background noise or in crowds.  The Veteran reported that he frequently asked others to repeat themselves or to speak more clearly and loudly, and that he listens to the television at a volume that is uncomfortable or annoying for others.  The Veteran also stated that his hearing loss can cause withdrawal from conversations and avoidance of some social situations.  The Veteran used bilateral hearing aids. 

In an August 2013 decision, the Director, VA Compensation Services, determined that entitlement to a compensable extra-schedular rating was not warranted in this matter.  The Director referred to the June 2010 VA examination findings and the February 2012 addendum opinion, as well as the Veteran's subjective complaints of difficulty performing some routine functions requiring good hearing and interaction with others.  The Director, however, determined that the evidence of record failed to show that the Veteran's bilateral hearing loss disability presented an unusual or exceptional disability picture that would render impractical the application of the schedular criteria for bilateral hearing loss disability.  In doing so, the Director noted that the evidence did not show that the Veteran has been or is unemployable due to his hearing loss, that the Veteran's symptoms were not contemplated by the rating criteria, or that the Veteran had any surgical procedures to treat his hearing loss. 

Given the evidence as stated above, the Board finds no basis on which to disagree with the Director's determination.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  This is because the Veteran's symptoms are contemplated by the rating criteria.  

Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech.  Hence, the rating is based, in part, on speech recognition (i.e., the Veteran's complaints of difficulty hearing when there is background noise, difficulty hearing his spouse, and communication difficulty and problems).  See 38 C.F.R. § 4.85(a) (2015) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.").  Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids. 

The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

Thus, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

Furthermore, the fact that the Veteran's hearing loss impacts the ordinary conditions of daily life, including his ability to work, (to the extent that this resulted in a loss of earning capacity) is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular analysis.  Given that the average impairment in earning capacity is the standard, within the current rating schedule, many veteran receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability.  Thun, 22 Vet. App. at 116.  As such, the Board concludes that an extraschedular evaluation is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

An extraschedular rating for service-connected bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


